Citation Nr: 0816406	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO. 07-23 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disability, to include as secondary to 
the veteran's service-connected right knee disability.

2. Entitlement to a higher initial disability rating for the 
veteran's service-connected right knee degenerative joint 
disease, previously claimed as chronic residuals of right 
knee strain, currently rated as 10 percent disabling.

3. Entitlement to a higher initial disability rating for the 
veteran's service-connected depressive disorder not otherwise 
specified (also claimed as anxiety, stress, and loss of 
sleep) associated with right knee degenerative joint disease, 
previously claimed as chronic residuals of right knee strain, 
currently rated as noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified via video conference at a Board hearing in December 
2007. At that time, the veteran submitted a signed waiver of 
RO review of the additional evidence he submitted.

The issues of entitlement to service connection for a back 
disability, to include as secondary to the veteran's service-
connected right knee disability, on the merits; entitlement 
to a higher initial disability rating for the veteran's 
service-connected right knee degenerative joint disease, 
previously claimed as chronic residuals of right knee strain, 
currently rated as 10 percent disabling; and, entitlement to 
a higher initial disability rating for the veteran's service-
connected depressive disorder not otherwise specified (also 
claimed as anxiety, stress, and loss of sleep) associated 
with right knee degenerative joint disease, previously 
claimed as chronic residuals of right knee strain, currently 
rated as noncompensable, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. In March 1986, the RO denied the veteran's claim for 
service connection for a back disability; the veteran did not 
file a notice of disagreement to initiate an appeal of this 
determination.

2. In a September 2006 communication, the veteran effectively 
requested that his claim for service connection for a back 
disability be reopened. 

3. Evidence received since the March 1986 RO decision raises 
a reasonable possibility of substantiating the claim for 
service connection for a back disability.


CONCLUSIONS OF LAW

1. The March 1986 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 
Analysis

In a March 1986 rating decision, the veteran's service 
connection claim for back disability was denied by the RO. 
The veteran was notified of the March 1986 denial, but he did 
not file a notice of disagreement to initiate an appeal. As 
such, the March 1986 rating decision became final. 
38 U.S.C.A. § 7105(c). However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured. 38 
U.S.C.A. § 5108. A September 2006 written communication from 
the veteran's representative was interpreted by the RO as a 
claim to reopen. When a claim to reopen is presented under 
section 5108, VA must first determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the March 1986 
rating decision included service medical records and VA 
treatment records. The claim was denied by the RO based on 
lack of evidence of any in-service back complaints or 
diagnoses. 

Evidence received since the March 1986 rating decision 
includes VA treatment records, private treatment records, and 
VA examination reports. An October 2006 VA examination report 
states that the veteran's back disability was not caused by 
his service-connected right knee disability. However, an 
October 2007 private medical report shows that the physician 
believed the veteran's service-connected right knee 
disability could have altered the veteran's gait and 
aggravated his back disability. All of this evidence is new 
as it was not of record at the time of the March 1986 rating 
decision and the medical evidence addressing the likelihood 
of an etiological relationship between the veteran's service-
connected right knee disability and his back disability is 
material to the issue of whether or not the veteran's 
service-connected right knee disability has caused or 
aggravated his back disability. 

As such, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of entitlement to 
service connection for a back disability. The issue of 
entitlement to service connection for a back disability on 
the merits will be addressed in the Remand section below.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability, to include as secondary to the veteran's 
service-connected right knee disability. To this extent, the 
appeal is granted.


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in her possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

The record does not reflect that VA has complied with the 
VCAA notice requirements as articulated in Vazques-Flores v. 
Peake; as such, a remand is required to provide appropriate 
VCAA notice.

Additionally, although an October 2006 VA medical opinion 
states that it was the examiner's opinion that the veteran's 
service-connected right knee disability did not cause his 
current back disability, an October 2007 letter from L.K., 
M.D., states that the veteran's service-connected right knee 
disability could have altered his gait and "contributed to 
his back pain." Thus, the October 2006 VA opinion does not 
address the issue of aggravation and the October 2007 letter 
from L.K., M.D., suggests that the veteran's service-
connected right knee disability could have aggravated his 
current back disability.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. The regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability. See 38 C.F.R. 
§ 3.310 (2007). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). This regulation was amended in October 2006 and the 
amended version appears to require a medical determination of 
the baseline severity of the disability before service 
connection by aggravation can be established. However, in the 
instant case, the veteran filed his claim prior to the 
October 2006 amendments and can avail himself of the standard 
contained in the pre-October 2006 regulation.

As the evidence of record suggests the veteran's back 
disability has been aggravated by his service-connected right 
knee disability, the Board finds that a VA examination is 
necessary in the instant case. See Generally McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the veteran VCAA 
notice compliant with the requirements of 
Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008). Specifically, the VCAA notice 
letter should: 1) notify the claimant that 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, 2) notify the 
claimant that if the Diagnostic Code under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the claimant 
and 3) notify the claimant that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2. The AMC/RO should arrange for the 
veteran to undergo a VA examination to 
determine if the veteran has a current 
lumbar spine disability. For any lumbar 
spine disability diagnosed on examination, 
the examiner should opine as to whether 
the veteran's service-connected right knee 
disability either caused or aggravated his 
current lumbar spine disability. The 
opinion must be based on a review of the 
entire claims file and contain a 
rationale. If the opinion cannot be 
provided without resorting to mere 
speculation, the examiner should so state.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claims. If any benefit sought remains 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


